      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 1 of 9




May 6, 2019

BY ECF
Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 17B
New York, New York 10007

Re:    United States v. Christian Toro, 18 CR 218 (RMB)
       (Sentencing Memorandum of Mr. Christian Toro)

Dear Judge Berman:

        I write on behalf of my client Christian Toro. Mr. Toro has pled guilty pursuant to
three counts, all of which are grouped because they involve the same action: (i) conspiracy
to manufacture and possess a destructive device (18 U.S.C. § 371); (ii) unlawful
manufacture of a destructive device (26 U.S.C. §§ 5822, 5861, 5871); and (iii) unlawful
possession of a destructive device (26 U.S.C. §§ 5861(d), 5871). For the reasons below,
we respectfully request that Mr. Toro be sentenced to the 15 months in custody already
served and three years of supervised release, along with drug and mental health counseling.

         This case is a tragedy. As set forth in his own letter to the Court and the support
letters of a dozen friends and family attached hereto, Christian Toro is a good, respectful
man with many fine qualities who worked hard all his life to make his parents and
community proud. And, until about three years ago, he was a success. He excelled
academically, obtained Bachelor and Master degrees in education, and became a science
and math teacher in New York. Starting in 2016, however, Mr. Toro experienced a string
of severe personal setbacks. Suffering from anxiety and depression as a result, and self-
medicating through alcohol and marijuana, Mr. Toro, as he put it, “fell down a rabbit hole.”
Showing remarkably poor judgment, he and his twin brother, who had always been
interested in such matters because of their father’s military and law enforcement
background, began trying to build an explosive device. It must be stressed they did this for
no particular reason, and had no intention of actually using the device or harming anyone
with it. Nevertheless, now that he is clean and sober, Christian recognizes that his actions
put his family and neighbors in danger, and is appalled and remorseful for what he did.

       The Court should recognize that this is not a terrorist incident. Mr. Toro has no
      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 2 of 9



Honorable Richard M. Berman                                                     May 6, 2019
United States District Judge                                                    Page 2 of 9
Southern District of New York

Re:    United States v. Toro, 18 Cr. 218 (RMB)


criminal history and is not in the grip of any ideology, hatred, or desire to harm. Mr. Toro
actions were incredibly stupid and showed remarkably poor judgment, but the 15 months
he has spent in prison, together with the severe and lasting negative effects his actions have
visited upon his family, his reputation, and his employment opportunities and future, is
sufficient punishment here. Mr. Toro needs more counseling, not more prison time. A
sentence of 15 months, followed by supervised release and counseling, fully accords with
the sentencing factors and parsimony principle that guides federal sentencing.

                                     BACKGROUND

        The facts summarized below are set forth in greater detail in the Department of
Probation’s Pre-Sentence Report (“PSR”); the neuropsychological examination,
evaluation, and report of Elise Caccappolo, Ph.D., ABPP-CN, a Board Certified Clinical
Neuropsychologist at Columbia University Medical Center (Exhibit A); Christian Toro’s
Letter to the Court (Exhibit B); dozen Letters of Support submitted by Mr. Toro’s friends
and family (Exhibit C); and a number of certificates that Mr. Toro has earned over the
years (Exhibit D).

Christian Toro

        Christian Toro is 28 years old, and was born and raised in Bronx, New York,
together with his twin brother, Tyler. Christian’s father, Richard Toro, served in the Army,
followed by time in the National Guard and in law enforcement. Richard Toro is currently
an administrator for Veterans’ Affairs. PSR ¶¶57-58; Richard Toro Letter to Court (Ex.
C). Christian’s mother, Carmen Melendez, is a paralegal for a family-owned real estate
business, Houlihan Parnes Properties. PSR ¶¶57-58; Carmen Melendez Letter to Court
(Ex. C). While his parents had to work hard and on the weekends to try and make ends
meet, they always put a roof over their children’s heads and food on the table. PSR ¶ 58.

        Christian Toro’s parents divorced when he was nine years old. While his father
remained a presence in his life, the divorce devastated him for a time. PSR ¶¶ 59-60;
Christian Toro Letter to Court (Ex. B). He found solace in spending time with his twin
brother, and in academic achievement. Growing up, Christian excelled in school. He had
no history of disciplinary problems, was well liked by his teachers, had plenty of friends,
and pursued various interests, including music, cooking, science, and math. PSR ¶¶ 61-
62, 70; Letters from Carmen Melendez, Eve Melendez, Michael Toro, and Michael P.
Schwartz to Court (Ex. C).

       After high school, Christian enrolled at SUNY Albany, making the Dean’s List
Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 3 of 9
Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 4 of 9
      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 5 of 9



Honorable Richard M. Berman                                                     May 6, 2019
United States District Judge                                                    Page 5 of 9
Southern District of New York

Re:    United States v. Toro, 18 Cr. 218 (RMB)


level of 21, and a criminal history level of zero, resulting in a criminal history category of
I. PSR ¶¶ 52, 82. The Department of Probation recommends a sentence of 42 months in
prison, followed by three years of supervised release. Id. at p. 23.

Post-Arrest Conduct

        Mr. Toro was arrested on February 15, 2018, and has been continuously detained
since that date, a current total of 15 months in prison. PSR at p. 1. He has incurred no
disciplinary sanctions while in custody. Id. ¶ 20. To the contrary, Mr. Toro has been an
exemplary prisoner. He is an orderly in his housing unit, where he cleans and serves lunch
each day. Id. ¶ 71-72. He also has volunteered to be a GED instructor while at the MDC,
but has not yet received BOP approval. Id.

Mr. Toro’s Remorse and Rehabilitation

       Mr. Toro never meant to harm anyone, and is deeply ashamed by his actions:

       The terror and pandemonium that swept through the community as a result
       of my actions brings me such discomfiture and shame. It was never my
       intention to cause such fear in any way, nor was it my intention to damage
       or destroy any property or structures, let alone harm any person. I am not a
       terrorist, but I do understand how my actions could be misconstrued to
       suggest that. …

       [Because of my abuse of alcohol and marijuana,] I increasingly found
       myself heading down a proverbial rabbit hole of conspiracy theories and
       hypervigilance. I was inundated with paranoid thoughts that now, with
       fifteen months of sobriety and clear thinking, seem bizarre. At the time,
       these thoughts made perfect sense to me. I now see that gathering and
       possessing the materials in question posed a significant risk to me, my
       family, and the general public. I am ashamed and deeply sorry. My lack of
       initiative with respect to my mental health is ultimately no one’s fault but
       my own. If I had been in a better frame of mind, I do not think I would be
       here today.

Christian Toro Letter to Court (Ex. B) at 1. Mr. Toro is now committed to seeking and
accepting the help he needs to stay clean and sober, and is determined never to re-offend:

       I am, however, grateful for all the love and support that I have received from
Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 6 of 9
      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 7 of 9



Honorable Richard M. Berman                                                    May 6, 2019
United States District Judge                                                   Page 7 of 9
Southern District of New York

Re:    United States v. Toro, 18 Cr. 218 (RMB)


Christian wishes, I am more than happy to find him employment in the San Francisco Bay
area whether I live, providing him a home until he can get back on his feet”); Jonathan
Bruce Letter to Court (Ex. C) (“I would also be willing to provide employment references
and/or possible employment” to Christian Toro).

        In particular, we ask the Court to consider the words and story of Charles Donohue
in considering Mr. Toro’s situation. Mr. Donohue is a Senior Project Executive building
hotels and commercial properties in the Silicon Valley and San Francisco. Charles D.
Donohue II Letter to Court (Ex. C) at 1. He knows Christian because, from 2009-2014, he
gave Christian an office job during school holidays and summer vacations, while Christian
worked his way through school. Id. From their five years together, Mr. Donohue knows
Christian, knows how “highly out of character” Christian’s offending actions are, and
knows Christian is guilty and remorseful and wants nothing more than “to put this behind
him, learn the lessons coming out of his actions, and get back to a productive and successful
life and career.” Id. at 2. Mr. Donohue knows all of this not only because he knows
Christian and his family, but because he too once broke the law and was given a second
chance:

        I believe that an extended prison term will serve as a tremendous hardship
       for him and his family … I personally understand exactly what this means
       to a young life for when I was 18 years old I also did something very foolish,
       against the law and was caught. The system was flexible enough to allow
       me a second chance and I was admitted into what was called the “Brooklynn
       Plan” at the time. I was given seven years of supervised probation and was
       relieved after five years due to exemplary behavior. In the intervening 35
       years I have lived an exemplary life never again finding myself facing any
       legal matters. I have built a successful career and have mentored many
       young men and women over the years. A prison sentence would not in the
       long run serve society if it did such harm to Christian as to cause him harm.
       Hopefully some other way might be found to properly penalize Christian
       for his actions.

Id. We ask that the Court give Mr. Toro a similar chance, and sentence him to the requested
sentence of the 15 months already served in prison, together with three years of supervised
release along with drug and mental health counseling.

                                      ARGUMENT

       In selecting a sentence, this Court takes as its “lodestar the parsimony clause of 18
      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 8 of 9



Honorable Richard M. Berman                                                     May 6, 2019
United States District Judge                                                    Page 8 of 9
Southern District of New York

Re:    United States v. Toro, 18 Cr. 218 (RMB)


U.S.C. § 3553(a).” United States v. Douglas, 713 F.3d 694, 700 (2d Cir. 2013). That
provision directs sentencing courts to “‘impose a sentence sufficient, but not greater than
necessary, to comply with’ the factors set out in 18 U.S.C. § 3553(a)(2),” i.e.,
“proportionality, deterrence, incapacitation, and rehabilitation.” Id.; see also, e.g., United
States v. Ministro-Tapia, 470 F.3d 137, 142 (2d Cir. 2006). This Court “may not presume
that the Guidelines range is reasonable,” but rather “must make an individualized
assessment based on the facts presented.” Gall v. United States, 552 U.S. 38, 50 (2007);
see also Nelson v. United States, 555 U.S. 350, 352 (2009).

       In Mr. Toro’s case, an individualized assessment of the § 3553(a) factors supports
a sentence of the 15 months already served in prison, together with three years of
supervised release and along with drug and mental health counseling.

        As far as appropriate punishment is concerned, Mr. Toro has spent the last 15
months in prison. Moreover, in arriving at a sufficient sentence, the Court should consider
the additional, and likely permanent, consequences Mr. Toro faces as a result of his offense.
As Mr. Toro tells the Court:

       I fully understand that my actions have consequences: they have created a
       haze of shame for my family, put a strain on my community and besmirched
       the reputation of my brother and me. Because of my poor choices, I will no
       longer be able to fulfill my passion of being an educator and will have to
       work extremely hard to acquire employment. I took advantage of the trust
       of my community and will take all of the necessary steps to earn back its
       respect.

Christian Toro Letter to Court (Ex. B); accord Charles D. Donohue II Letter to Court (Ex.
C) at 2 (recognizing that “the loss of his credentials, his loss of accreditation for his
vocation, and the loss of respect in the community, as well as those freedoms that he was
afforded prior to his felony conviction, may have taken a bigger effect” upon Mr. Toro than
additional prison time).

        In particular, the immense impact upon Mr. Toro of there being no real possibility
of his ever being a schoolteacher again cannot be overstated. Mr. Toro worked very hard
his entire life to attend college and become a teacher. During college, he not only worked
hard academically to make stellar grades, but worked a variety of jobs to help pay for his
education and still owes a significant amount of educational debt. PSR ¶¶ 75-78; Letters
from friends and family (Ex. C). Now, because of his poor choices, his dream career is
dead, and Mr. Toro must start over from scratch.
      Case 1:18-cr-00218-RMB Document 65 Filed 06/03/19 Page 9 of 9



Honorable Richard M. Berman                                                     May 6, 2019
United States District Judge                                                    Page 9 of 9
Southern District of New York

Re:    United States v. Toro, 18 Cr. 218 (RMB)


       As far as specific deterrence and rehabilitation are concerned, it is readily apparent
that Mr. Toro has learned his lesson and will not reoffend. He is now 15 months clean and
sober and is determined to get the help he needs in order to stay that way and pursue a law-
abiding and exemplary life. Christian Toro Letter to Court (Ex. B) at 2. Dr. Caccappolo
concurs. Based on her examination of Mr. Toro, she identifies him as an excellent
candidate for rehabilitation and future success. Dr. Caccappolo Evaluation (Ex. A) at 4.

        As to general deterrence, Mr. Toro already has spent over a year in jail, will spend
additional years on supervised release, has lost his accreditations and opportunity to be a
schoolteacher, has lost the respect of his community, and forever will be branded a felon.
This is more than enough to deter anyone that may be considering following in Mr. Toro’s
foolish footsteps.

                                     CONCLUSION

        For the reasons set forth above, we respectfully urge the Court to impose a sentence
of the 15 months already served in prison, together with three years of supervised release
and along with drug and mental health counseling.

                                                      Respectfully submitted,

                                                      /s/ Sabrina P. Shroff
                                                      Sabrina P. Shroff
                                                      Amy Gallicchio
                                                      Assistant Federal Defenders
                                                      Federal Defenders of New York
                                                      (212) 417-8713

SPS/hls

cc:    AUSA Elizabeth A. Hanft
       Christian Toro
